Citation Nr: 1809709	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, variously diagnosed to include degenerative joint disease and degenerative disc disease. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2001 to December 2001 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this appeal has been transferred to Winston-Salem, North Carolina.

The Veteran filed a Notice of Disagreement (NOD) in August 2013; a Statement of the Case (SOC) was issued in May 2014, and a VA form 9 was filed in June 2014.  

In April 2017, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The record evidence is sufficient to establish that the Veteran injured his lower back when he lifted a heavy backpack during basic training. 

2.  The record evidence is sufficient to establish that the Veteran re-injured his back when he moved equipment while serving in Iraq. 

3.  The record evidence is at least in relative equipoise as to whether the Veteran's lumbar spine disorder, as variously diagnosed, can be attributed to the back injuries he sustained in service.





CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disorder, variously diagnosed to include degenerative joint disease and degenerative disc disease, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that his lumbar spine disorder had its onset in the military.  See NOD dated August 2013.  For the reasons stated below, the Board agrees.  

Service connection is warranted where the evidence of record establishes that particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

Service connection may be established for any disease diagnosed after service, when all of the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d) (2017).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Id.  (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

The Veteran has a current disability.  The Veteran was diagnosed with mild degenerative spondylosis L-4-L5 with disc herniation.  See letter dated April 2013 from VA physician Dr. A.A.  A November 2012 radiology report was interpreted as showing very mild multi-level degenerative spondylitic changes in the lumbosacral spine with associated disc space narrowing, endplate sclerosis and anterior osteophyte formation.  See East Orange VA Medical Center (VAMC) medical records.  The Veteran has satisfied the first prong in Shedden.  

The Veteran was not treated for back pain or injury in service.  In July 2001, the Veteran's spine was deemed normal after a clinical evaluation.  Moreover, the Veteran did not report having any recurrent back pain or any back problem.  Id.  During an April 2004 post-deployment assessment, the Veteran did not complain of back pain.  

In the NOD dated August 2013, the Veteran stated that he did not seek treatment when he injured his back in 2001 because he was advised by his drill instructors that he would be held back if he missed training.  He injured his back picking up a ruck sack.  See April 2017 Board Hearing Transcript p. 4.  He also stated that he was placed on light duty for three days when he subsequently re-injured his back picking up equipment in 2003.  See April 2017 Board Hearing Transcript p. 4 and August 2013 VA back examination.   

The Veteran submitted four buddy statements regarding his condition which was received in April 2013.  J.N. stated that the Veteran hurt his back while moving equipment in Baghdad, Iraq and complained of back pain after the incident. J.W. and G.D. also confirmed that the Veteran injured his back while moving equipment in Iraq.  A.B., the Veteran's friend, stated that the Veteran complains of back pain.

The Veteran and his military comrades are competent to address symptoms that are observable or come to them through their symptoms such as experiencing pain or observing someone in pain under Jandreau.  In addition, the Veteran's complaints of back pain are also credible because it is corroborated by medical evidence.  See East Orange VAMC physician emergency department note dated November 2011. Moreover, the Veteran has provided a plausible explanation for the absence of medical records showing treatment for a back condition in service.  See Wills v. Shinseki, No. 11-2785, 2013 U.S. App. Vet. Claims LEXIS 426, at *9 (Vet. App. Mar. 25, 2013) (The Board "cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

The Board will now turn to whether there is a link between the Veteran's service and his lumbar spine disorder.  The record below includes negative and positive opinions linking the Veteran's condition to service.  

A negative nexus opinion was provided by a VA examiner in August 2013.  The VA examiner opined that the Veteran's low back pain and lumbar radiculopathy are not related to anything that occurred in service.  In reaching this conclusion, the examiner cited that the fact that he was unable to find any reference to a back injury in service.  Moreover, there was a seven-year period where the Veteran did not report any complaints of back or leg pain to his primary care physician until he had a work-related injury in November 2011.  See also Nursing Emergency Department discharge note dated November 2011.  When treated for his work related injury, he was diagnosed with a lumbar sprain.  Id.  

In April 2013, the Veteran had a back examination with his private physician.  The examiner concluded that the Veteran's low back pain was caused by lifting a heavy backpack during basic training in 2001.  After an MRI on the Veteran's lumbar spine, a VA examiner opined that the Veteran's back pain with shooting character appears to be secondary to his lumbar spondylosis at the levels of L4-L5.  See East Orange VAMC neurology progress notes dated April 2013.  In September 2013, A VA physician diagnosed the Veteran with lumbar radiculopathy, which was attributed to a 2001 back injury caused by lifting heavy backpacks.  The VA physician treated the Veteran since 2009 and stated that he has been a reliable historian.  Id.  

The August 2013 VA back examination is adequate for rating purposes.  The examiner arrived at a conclusion after considering the Veteran's full medical history, including a favorable medical opinion in April 2013.  In addition, the examiner provided a rationale for its negative nexus opinion by taking into account the Veteran's post-service back injury and lay statements.  Contrary to the assertions in the Veteran's appellate brief, the examiner noted the Veteran's positive April 2013 private examination but did not assign significant weight to the opinion in light of other evidence noted in the report.  Thus, the Board finds that the August 2013 VA medical opinion provided is competent to address the link between the Veteran's lumbar spine disorder and his time in service. 

The September 2013 medical opinion provided by a VA physician is also adequate.  Dr. A.A. has treated the Veteran for approximately five years at the time that the medical opinion was provided so she was aware of the Veteran's medical history and deemed him a reliable historian.  In addition, the Veteran's statements regarding his in-service injury were considered.  Thus, the Board finds that September 2013 medical opinion to be competent. 

The other noted opinions provide additional insight into the Veteran's lumbar spine disorder and related radiculopathy.  These records are also competent in light of the use of medical testing and the Veteran's previous treatment for the mentioned conditions to support the conclusions that were provided.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection right knee disability is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection right knee disability is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder, variously diagnosed to include degenerative joint disease and degenerative disc disease, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


